Flanagan, J.
Petitioner was convicted of failure to support his minor children on September 9, 1947, in the Pike Circuit Court. He received a sentence of one to seven years which he is now serving.
He has since filed in the Pike Circuit Court his motion to vacate the sentence, upon which motion that court has not acted. He asks here an alternative writ of mandate to compel the Pike Circuit Court to rule on his motion.
His motion is based solely upon his contention that the court was without jurisdiction to enter sentence until the court ordered him to pay support and he failed to comply with such order. There is no such provision in the applicable statute. Section 10-1402, Burns’ 1942 Replacement. The statute merely provides that the trial court may follow that procedure.
Petition denied.
Gilkison, J., not participating.
Note. — Reported in 114 N. E. 2d 879.